Citation Nr: 0838140	
Decision Date: 11/05/08    Archive Date: 11/18/08

DOCKET NO.  05-41 520	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of service connection for hearing loss, and if 
so, whether the reopened claim should be granted.

2.  Whether new and material evidence has been received to 
reopen a claim of service connection for tinnitus, and if so, 
whether the reopened claim should be granted.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W. H. Donnelly, Associate Counsel


INTRODUCTION

The veteran served on active duty with the United States Air 
Force from June 1951 to June 1955.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2004 rating decision by the  
New York, New York, Regional Office (RO) of the United States 
Department of Veterans Affairs (VA), which reopened the 
previously denied claims of entitlement to service connection 
for hearing loss and tinnitus, and denied the reopened 
claims.


FINDINGS OF FACT

1.  By way of an unappealed November 2002 Board decision, 
service connection for hearing loss and tinnitus was denied; 
the Board found insufficient evidence of the onset of 
disability or acoustic trauma during service, or of the 
claimed conditions for many years after separation from 
service.

2.  Evidence submitted since November 2002 has not been 
previously considered by agency decision makers, is not 
cumulative or redundant of evidence already of record, 
relates to an unestablished fact, and raises the reasonable 
possibility of substantiating both of the claims.

3.  Hearing loss was not first manifested in service or to a 
compensable degree within one year of separation from 
service, and the preponderance of the evidence is against a 
finding of a relationship between current disability and 
service.

4.  Tinnitus was not first manifested in service, and the 
preponderance of the evidence is against a finding of a 
relationship between current disability and service.


CONCLUSIONS OF LAW

1.  New and material evidence to reopen a claim of service 
connection for hearing loss has been received.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156(a) (2007).

2.  New and material evidence to reopen a claim of service 
connection for tinnitus has been received.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156(a) (2007).

3.  The criteria for service connection of hearing loss are 
not met.  38 U.S.C.A. §§ 1101, 1110, 1113, 1113, 1131, 1137, 
5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.303, 
3.304, 3.307, 3.309 (2007).

4.  The criteria for service connection of tinnitus are not 
met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

The Board notes that the United States Court of Appeals for 
Veterans Claims (the Court) has interpreted these duties in 
the context of specific categories of cases.  In Kent v. 
Nicholson, 20 Vet. App. 1 (2006),the Court found that VA must 
both notify a claimant of the evidence and information that 
is necessary to reopen the claim and notify the claimant of 
the evidence and information that is necessary to establish 
entitlement to the underlying claim for the benefit that is 
being sought.  To satisfy this requirement, the Secretary is 
required to look at the bases for the denial in the prior 
decision and to provide the claimant with a notice letter 
that describes what evidence would be necessary to 
substantiate those elements required to establish service 
connection that were found insufficient in the previous 
denial.  While here the February 2004 notice to the veteran 
regarding the prior denial failed to inform him of the 
grounds for the prior denial, such error is harmless n light 
of the finding below that the claims must be reopened.

The Board additionally finds that the February 2004 
correspondence provided legally sufficient notice on the 
underlying claims of service connection prior to the initial 
adjudication.  The letter identified the elements of service 
connection, described the evidence and information needed to 
substantiate the claims, and detailed the respective 
responsibilities of VA and the veteran and obtaining such.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The letter did not 
provide information on procedures for assignment of effective 
dates and evaluations, as required under Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), but this deficiency is 
rendered harmless where, as here, service connection is 
denied and no effective date or evaluation is to be assigned.

The Board notes that the veteran has amply demonstrated his 
actual knowledge of the applicable laws and regulations 
regarding service connection, and well as his rights and 
responsibilities under the VCAA.  He has submitted voluminous 
amounts of evidence himself and has discussed VA's 
responsibility to assist him in obtaining more.  The veteran 
has been provided all the information necessary to allow a 
reasonable person to substantiate these claims, and was 
afforded a meaningful opportunity to participate in the 
adjudication.

VA additionally has a duty to assist the veteran in the 
development of the claims.  This duty includes assisting the 
veteran in the procurement of service treatment records and 
pertinent treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained service medical 
and personnel records, and has associated VA outpatient 
treatment records with the claims file.  The veteran 
submitted several lay statements from friends and family, 
copies of VA treatment records, and private treatment records 
from Dr. KH.  No VA examination has been provided in 
connection with the reopened claims, as the file contains 
prior VA examination reports and medical opinions, and the 
newly submitted evidence does not address matters requiring 
medical opinions.  Significantly, neither the appellant nor 
his representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.  Additional private medical records or service 
records have been certified to be unavailable.  Hence, no 
further notice or assistance to the appellant is required to 
fulfill VA's duty to assist the appellant in the development 
of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

New and Material

Although the RO reopened the claims of service connection for 
hearing loss and tinnitus in April 2004, the Board is 
required to first consider whether new and material evidence 
had been presented before the merits of a claim can be 
considered.  The Board can make an initial determination as 
to whether evidence is "new and material."  See Jackson v. 
Principi, 265 F.3d 1366 (Fed. Cir. 2001).

Governing regulations provide that an appeal consists of a 
timely filed notice of disagreement in writing and, after a 
statement of the case has been furnished, a timely filed 
substantive appeal.  38 C.F.R. § 20.200.  Rating actions from 
which an appeal is not timely perfected become final.  38 
U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  In general, Board 
decisions which are unappealed become final.  38 U.S.C.A. 
§ 7104; 38 C.F.R. § 20.1100.  The November 2002 Board 
decision in this case was not appealed.

A final decision cannot be reopened unless new and material 
evidence is presented.  38 U.S.C.A. § 5108.  The Secretary 
must reopen a finally disallowed claim when new and material 
evidence is presented or secured with respect to that claim.  
Knightly v. Brown, 6 Vet. App. 200 (1994).  

For claims filed on or after August 29, 2001, new evidence 
means existing evidence not previously submitted to agency 
decision makers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).  The 
reopened claim here was filed in January 2004.

Only evidence presented since the last final denial on any 
basis (either upon the merits of the case, or upon a previous 
adjudication that no new and material evidence has been 
presented) will be evaluated in the context of the entire 
record.  Evans v. Brown, 9 Vet. App. 273 (1996).  

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
United States Court of Appeals for the Federal Circuit noted 
that new evidence could be sufficient to reopen a claim if it 
could contribute to a more complete picture of the 
circumstances surrounding the origin of a claimant's injury 
or disability, even where it would not be enough to convince 
the Board to grant a claim.  

For the purpose of establishing whether new and material 
evidence has been received, the credibility of the evidence, 
but not its weight, is to be presumed.  Justus v. Principi, 
3 Vet. App. 510, 513 (1992).  

Here, service connection was most recently denied for hearing 
loss and for tinnitus in a November 2002 Board decision.  The 
Board found that there was insufficient evidence to establish 
the occurrence of acoustic trauma in service; the 1953 SOS 
from and sinking of a Navy vessel could not be corroborated.  
Additionally, a lack of continuity of complaints and/or 
treatment for hearing loss or tinnitus since service was 
noted.  Finally, the Board determined that presumptive 
service connection was not applicable for hearing loss in 
light of the lack of evidence of disability within the first 
post service year.

At the time of the November 2002 decision, the evidence 
consisted of service treatment and personnel records, VA 
outpatient treatment records and examination reports, a 
statement from a fellow service member, summaries of private 
treatment from Dr. LF and Dr. RW, certifications from 
custodians of government and private records regarding their 
availability, several newspaper stories, and numerous 
statements from the veteran.  Since November 2002, the 
veteran has resubmitted numerous copies of the evidence 
considered in the Board decision, as well as additional 
statements, to VA and through his Congressional 
representative, setting forth his contentions.  None of these 
submissions are new and material.  They have been previously 
considered by agency decision makers and are cumulative and 
redundant of the evidence already of record.  A September 
2004 private audiometry report, though not previously 
available, is not considered new because it is redundant of 
evidence already of record; it addresses the already 
established fact of current disability.

The veteran has also submitted statements from his wife and 
three friends, all dated in February 2004.  These statements 
are new in that they were not available for consideration by 
agency decision makers in November 2002.  Further, although 
they repeat allegations made by the veteran regarding his 
acoustic trauma and the onset of ear problems, the lay 
persons offer independent statements of their own 
observations, and not merely cumulative or redundant 
evidence.  The lay statements are material in that they 
address the date of onset of the claimed disabilities and 
their temporal proximity to service.  They provide additional 
details to the picture of the circumstances surrounding the 
origin of a claimant's disabilities.  Assuming the 
credibility of the lay statements, the reasonable possibility 
of substantiating the claim is raised, and the claims of 
service connection for hearing loss and tinnitus must be 
reopened.



Service Connection

Service connection will be granted if it is shown that the 
veteran suffers from a disability resulting from personal 
injury suffered or disease contracted in the line of duty, or 
for aggravation of a preexisting injury suffered or disease 
contracted in the line of duty, during active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Disorders diagnosed after discharge will still be service 
connected if all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).  

Some chronic diseases may be presumed to have been incurred 
in service, if they become manifest to a degree of ten 
percent or more within the applicable presumptive period.  38 
U.S.C.A. §§ 1101(3), 1112(a); 38 C.F.R. §§ 3.307(a), 
3.309(a).  Sensorineural hearing loss, as has been diagnosed 
here, is a chronic disease subject to presumptive service 
connection, as it is considered to be an organic disease of 
the nervous system.  The applicable presumptive period for 
sensorineural hearing loss in one year.  38 C.F.R. 
§ 3.307(a)(3).

To establish service connection, there must be a medical 
diagnosis of a current disability; medical or, in certain 
cases, lay evidence of in-service occurrence or aggravation 
of a disease or injury; and medical evidence of a nexus 
between an in-service injury or disease and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999), 
citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd 
78 F.3d 604 (Fed. Cir. 1996).  

Competent medical evidence is evidence provided by a person 
who is qualified through education, training, or experience 
to offer medical diagnoses, statements, or opinions.  
Competent medical evidence may also include statements 
conveying sound medical principles found in medical 
treatises.  It also includes statements contained in 
authoritative writings, such as medical and scientific 
articles and research reports or analyses.  38 C.F.R. 
§ 3.159(a)(1).  Competent lay evidence is any evidence not 
requiring that the proponent have specialized education, 
training, or experience.  Lay evidence is competent if it is 
provided by a person who has knowledge of facts or 
circumstances and conveys matters that can be observed and 
described by a lay person.  38 C.F.R. § 3.159(a)(2).  

Importantly, a layperson is generally not capable of opining 
on matters requiring medical knowledge.  Routen v. Brown, 
10 Vet. App. 183, 186 (1997).  See also Bostain v. West, 
11 Vet. App. 124, 127 (1998) citing Espiritu v. Derwinski, 
2 Vet. App. 492 (1992) (a layperson without the appropriate 
medical training and expertise is not competent to provide a 
probative opinion on a medical matter, to include a diagnosis 
of a specific disability and a determination of the origins 
of a specific disorder).  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination, the 
benefit of the doubt is afforded the claimant.

Here, the veteran has alleged that in approximately March 
1953, while he was serving in the Air Force as a radio 
operator, he intercepted an emergency signal.  The SOS 
declared that Navy vessel was sinking, and there was possible 
enemy contact.  The veteran states that the initial 
transmission was very loud, and caused immediate damage to 
his ears.  He was able to process the emergency call and 
direct rescuers to the ship's location.  He claims 
responsibility for saving the lives of up to 200 service men.

Service medical records do not indicate any incident of 
acoustic trauma or evidence of an ear disorder.  On entrance 
examination in June 1951, the veteran's ears were listed as 
normal, with a "15/15" bilateral hearing test result.  A 
June 1951 service medical report indicating that the veteran 
fainted, hitting his head on the floor.  The veteran 
sustained a laceration above the left eye, requiring three 
stitches.  A July 2, 1951, treatment note indicated that 
stitches were removed and bandaged.  On his June 1955 
separation examination, a "15/15" whisper test result was 
reported.  Accordingly, his hearing at separation was 
considered "normal."  On notation, the veteran denied any 
history of injury, illness, or operation since his entrance 
examination.  The veteran's name and identification number 
were listed on the separation examination report.

Service personnel records indicate the veteran was stationed 
in Narsarssuak, Greenland from December 1952 to June 1953, 
while assigned to the 1935th Airborne Air Control Squadron 
(AACS).  The records show that the veteran departed Greenland 
on March 1, 1953, for a brief period, on emergency leave, to 
Westover AFB in Massachusetts, and returned to Greenland on 
May 13, 1953.  He served as a radio operator during his 
entire tour in Greenland, until his departure on June 26, 
1953.  The veteran was temporarily assigned to the 2044th 
AACS Squadron in Fort Meyer, Virginia until July 23, 1953.  
The veteran was transferred to the 2045th AACS Squadron at 
Andrews Air Force Base (AFB) in Maryland the following day, 
where he also served as a radio operator.  In March 1954, the 
veteran was transferred to the Headquarters AACS at Andrews 
AFB, where he served as a chief clerk until his discharge in 
June 1955.  Additional records indicate that, prior to his 
assignment as a chief clerk, the veteran served as an entry-
level clerk effective October 1954.

A 1957 marriage certificate was received from the veteran 
showing his occupation to be in the field of printing and 
photography.  In 1981, he filed a claim for pension benefits.  
Therein, he mentioned a back injury incurred in 1967.  There 
was no mention of hearing loss or tinnitus.

Three VA examinations were provided in April 1998.  During a 
VA general examination, the physician cited the veteran's 
reported history of high frequency sound wave exposure in 
service, which the veteran believed caused his hearing loss.  
The veteran was diagnosed with partial hearing loss, 
bilaterally.  The veteran repeated his service history during 
his VA audiological examination.  The veteran also described 
tinnitus as a "very loud . . . dial tone on a telephone."  
Audiologic findings indicated moderate to moderately severe 
mixed hearing loss in his right and left ears, with a small, 
low frequency conductive component.  The examiner recommended 
referral to an ears, nose, throat specialist (ENT) to rule 
out middle ear pathology and further testing to rule out 
right retrocochlear pathology.  A VA ear disease examination 
was also provided.  The examining physician diagnosed 
bilateral sensorineural hearing loss, not consistent with 
noise exposure by audiological examination.  

Outpatient treatment records from the Bronx VAMC include an 
April 1998 consultation by an ENT.  The doctor's report 
revealed no evidence of retrocochlear pathology in both the 
left and right ears, and normal auditory brain responses 
(ABR).  

In a supportive statement dated in June 1998, the veteran 
directed attention to his in-service transfer from a radio 
operator to an administrative clerk while serving at Andrews 
AFB.  The veteran explained that when he arrived at Andrews 
AFB, he complained of his ear disorders.  The veteran 
contended that the transfer was evidence of a determination 
to remove him from the source that caused his tinnitus and 
hearing loss.

In a letter to the RO dated in June 1998, Dr. LF noted that 
he did not treat the veteran in 1962, as he had only been in 
practice since 1972.  

In December 1998, the veteran's representative submitted a 
statement written by Mr. PR, who met the veteran while 
stationed at Andrews AFB in Maryland.  Mr. PR stated that he 
recalled the veteran explaining the reason underlying the 
veteran's transfer to duty as an administrative clerk.  The 
veteran described experiencing acoustic trauma while serving 
as a radio operator and, as a result of an inability to 
perform due to hearing loss and "ringing in his ears," 
being reassigned as an administrative clerk. 

In March 1999, the veteran submitted several newspaper 
articles indicating a congressional inquiry regarding the 
events of March 1953 in Greenland, as a basis for an award of 
the Medal of Honor.  In his substantive appeal of March 1999, 
the veteran alleged that he was assigned as an administrative 
clerk in September 1953 prior to his assignment as chief 
clerk in March 1954.

A hearing before a local hearing officer was held in April 
1999.  The veteran testified as to the events of March 1953 
in Greenland and his belief that his transfer to an 
administrative position was corroborative evidence.  The 
veteran further testified that he sought treatment post-
service from Dr. MM within four months of his separation from 
service.  The veteran acknowledged that no medical records 
could be obtained from his former treating physician, Dr. MM.  
The veteran stated that he had received all relevant medical 
treatment from Bronx VAMC and White Plains VA Outpatient 
Clinic, the earliest date of treatment in January 1998.  

In May 1999, the veteran submitted a response from the 
National Personnel Records Center (NPRC), stating that no Air 
Force rosters from July 1952 to July 1953 at Narsarssuak AFB 
in Greenland were available.  Although the statement related 
to Air Force personnel records, the NPRC administrator 
indicated that service medical records may have been damaged 
in a July 1973 fire.

Outpatient treatment records from the Bronx VAMC from 1999 
show a history of tinnitus and hearing problems.  In March 
1999, a physician noted the veteran's history of acoustic 
trauma in-service.  In April 1999, the veteran was examined 
for status post ear damage in service.  The physician 
diagnosed vertigo likely due to inner ear damage in service, 
and recommended earphones to reduce white noise and help with 
sleep.  An audiological evaluation demonstrated hearing loss 
and tinnitus.  In an undated letter, Dr. MW, an audiologist, 
referred to an April 1999 evaluation revealing sensorineural 
hearing loss and reports of severe tinnitus which the veteran 
attributed to acoustic trauma in March 1953.  He explained 
that the veteran's claims folder was not reviewed, and any 
opinion regarding etiology would be speculative.  He opined 
that, in view of the veteran's relatively noise-free 
occupational setting and no other known otologic history, it 
was likely as not that both hearing impairment and severe 
tinnitus were related to the acoustic incident described by 
the veteran.

In September 1999, the veteran submitted a copy of a letter 
he received from the State of New York, Department of Health.  
The letter indicated that the medical records of Dr. MM, 
deceased, were not likely retained since there was no legal 
obligation to do so.  The veteran also submitted a copy of a 
letter following a congressional inquiry into the events of 
March 1953 in Greenland.  The legislative liaison of the U.S. 
Air Force indicated that an investigation was conducted by 
the Air Force Historical Research Agency.  The 1953 histories 
for the Narsarssuak base did not contain any mention of the 
incident related by the veteran.  The base histories did not 
contain rosters of persons assigned to Narsarssuak at that 
time, and the histories did not identify individuals serving 
as radio operators.

A Board hearing was held in August 2001.  The testimony and 
evidence presented by the veteran was largely duplicative of 
other evidence of record.  The veteran raised the question of 
authenticity of his separation examination, as contained in 
his service medical records.  The veteran stated that he was 
not examined and that the absence of his signature 
substantiates his contention.  As to noise exposure, the 
veteran reported that he worked for approximately one year at 
a milk-bottling factory.  He denied receiving any hearing 
protection at that job.  He also reported working at an 
offset printing department.  He indicated that his jobs after 
service did not involve exposure to noise.

In letters dated in August 2001, Dr. LF indicated that he 
treated the veteran from March 1984 to July 1984.  He had 
prescribed medication which is generally associated with 
treating nausea, vomiting, and dizziness due to motion 
sickness.  Dr. LF also stated that he declined to continue to 
treat the veteran.

In a July 2001 report by Dr. RW, the veteran complained of 
longstanding vertigo, tinnitus, and hearing loss, reported as 
due to an event during military service when he was exposed 
to a loud noise.  Dr. RW opined that, in view of the history 
provided by the veteran, it appeared chronic ear problems 
were related to that event.  Dr. RW also completed a 
questionnaire in which she stated that she had not seen pre-
service medical records and could not address whether the 
veteran entered service without hearing difficulties.  The 
Board has considered the July 2001 statement from Dr. RW.  In 
this case, however, the treating physician did not provide 
any medical rationale for finding what appeared to be a 
relationship between ear problems and service.  Such 
statements constitute only a history provided by the veteran.  
The Court has held that a bare transcription in a medical 
record of the veteran's self-reported history, unenhanced by 
medical analysis, does not constitute competent medical 
evidence.  LeShore v. Brown, 8 Vet. App. 405 (1995).  

An August 2001 treatment report indicated that the veteran 
experienced chronic balance impairment secondary to inner ear 
damage in service.  The diagnosis was reiterated in September 
2001.  

In February 2002, the veteran submitted a statement of his 
contentions.  The veteran submitted a copy of his service 
personnel records concerning leaves of absences and pay.  For 
the fiscal year ending June 30, 1953, there appeared a strike 
through a note indicating leave taken from March 2, 1953, to 
May 11, 1953, for emergency purposes, totaling 70 days.  
Additional days leave taken during the period equaled twenty-
one.  In the summary below, an edited notation showed that 30 
days of leave were accrued, 21 days of leave taken, with a 
debit of 11 days leave as of July 1, 1953.  Changes in the 
report of "days leave," "days leave taken," and "days 
leave debit" were hand written. 

In February 2004, the veteran submitted lay statements from 
several friends and his wife.  Mr. JW and Mr. RS were 
childhood friends who maintained a relationship with the 
veteran throughout his service.  They stated that the veteran 
had told them at the time of his service of the March 1953 
incident.  Mr. JW stated that the veteran informed him of his 
hearing problems, but he does not indicate that he actually 
observed the veteran to have difficulty hearing.  Mr. RS 
stated that soon after discharge, the veteran was seen to 
"grab his ears" secondary to pain.  He stated that "later 
on" the veteran required hearing aids.  Ms. BB did not 
identify the nature of her relationship with the veteran, nor 
did she explain the basis of her stated knowledge regarding 
his disability.  She indicated that "we know he went into 
service healthy and returned with a hearing problem."  She 
did not specifically identify the problem.  The veteran's 
wife, Mrs. SM, stated that she met her husband in 1955.  At 
that time he complained of dizziness, vertigo, nausea, and 
"ear noise."  She was aware that he saw Dr. MM for his 
complaints; Dr. MM started the veteran's use of medication.

The Board finds that there continues to be insufficient 
evidence of acoustic trauma in service.  The Board recognizes 
that the veteran's account of events in 1953 has been 
consistent since the time of his initial claim in 1998.  The 
objective evidence of record, however, does not corroborate 
his allegations.  The Air Force has certified that there is 
no record of such an event.  Service treatment records, while 
showing an episode of dizziness in 1951, prior to the alleged 
incident, do not show any treatment for or complaints related 
to acoustic trauma specifically.  There is no indication of 
hearing loss or tinnitus in service, and no showing of 
treatment for any ear condition at or about the time of the 
alleged injury.  The lack of any objective findings at that 
time is inconsistent with the veteran's current reports of 
instant damage and pain.  The veteran seeks to bolster his 
claim by pointing out a number of friends and acquaintances 
who have endorsed his allegations.  Unfortunately, these 
endorsements are mere repetitions of the veteran's own 
allegations.  None have personal knowledge of the occurrence 
of the acoustic trauma.   All medical opinions based on the 
allegation of an in-service acoustic trauma are therefore of 
no probative value.

Further, there is no objective evidence of hearing loss or 
tinnitus disabilities for many years after service.  The 
veteran's 1981 claim for pension benefits makes no mention of 
hearing disability or tinnitus; the sole disability he 
reports of his back.  In January 1998, in connection with his 
initial claim for compensation benefits, the veteran stated 
that his hearing had been affected for many years; he alleged 
a gradual onset of disability since 1953.  The fact remains, 
however, that the veteran has been unable to produce any 
independent corroboration of his current complaints of long-
standing disability.

The Board recognizes that the records of Dr. MM are no longer 
available, apparently having been destroyed in accordance 
with the law after the correct period.  The veteran has 
stated that it was Dr. MM who treated him for many years 
after service.  The Board accepts this allegation, noting 
that the veteran's wife has corroborated the fact of 
treatment in her February 2004 statement.  The evidence does 
not establish, however, that the treatment was for hearing 
loss or tinnitus.  Instead, the veteran is shown to have been 
treated for a vertigo or dizziness condition not shown to be 
related to hearing loss or tinnitus.  Mrs. SM reported that 
the veteran sought treatment for nausea, dizziness, vertigo, 
and "ear noise" and was prescribed meclizine, the same 
medication prescribed later by Dr. LF.  This is used for 
symptoms of motion sickness, such as vertigo, dizziness, and 
nausea.  She does not cite any hearing loss or tinnitus 
treatment, and in fact her statement regarding "ear noise" 
involves a diagnosis and symptom she could not possibly 
observe.  She is the only one, other than the veteran, to 
reference any tinnitus-like symptoms prior to 1998.  Dr. LF, 
who took over treatment for a short time in the mid 1980's, 
does not refer to hearing loss in any way.  Mr. JW, who 
states the veteran saw a doctor for hearing loss, indicate 
that such treatment was not close in time to service.

The Board finds that the preponderance of the evidence is 
against a finding of the onset of hearing loss and tinnitus 
symptoms within the first post service year or for many years 
after service.  The fact of treatment by Dr. MM is 
acknowledged, but the statements discussing that treatment do 
not show that it involved the claimed disabilities.  Instead, 
it related to dizziness or vertigo, issues which are not 
before the Board and which are shown to be unrelated to 
hearing loss or tinnitus; service treatment records show the 
initial episode of dizziness soon after enlistment.  The 
veteran's friend, Mr. JW, indicates that hearing loss had its 
onset well after service, a finding supported by the 
veteran's 1981 filing and the absence of treatment records 
for the claimed conditions prior to 1998.  This lengthy 
period without treatment is evidence against a finding of 
continuity of symptomatology, and it weighs heavily against 
the claim.  See Maxson v. West, 12 Vet. App. 453 (1999), 
aff'd, 230 F.3d 1330 (Fed. Cir. 2000) (service incurrence may 
be rebutted by the absence of medical treatment of the 
claimed condition for many years after service).

In light of the absence of a showing of acoustic trauma in 
service either through documentation of the alleged incident 
or a showing a treatment and complaints in service, as well 
as the absence of continuity of symptoms since service, and 
the fact that any nexus opinion provided is based only on a 
history reported by the veteran and not on any objective 
medical records on file, the claims must be denied.  Hearing 
loss and tinnitus are not shown to have occurred for many 
years after service, nor are they shown by competent medical 
evidence to be related thereto.


ORDER

New and material evidence having been submitted, the claim of 
service connection for hearing loss is reopened; service 
connection for hearing loss is denied.

New and material evidence having been submitted, the claim of 
service connection for tinnitus is reopened; service 
connection for tinnitus is denied.



____________________________________________
DENNIS F. CHIAPETTA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


